Case 3:14-cr-00175-WHA Document 962-11 Filed 01/10/19 Page 1 of 5




          EXHIBIT K
                                          Case 3:14-cr-00175-WHA Document 962-11 Filed 01/10/19 Page 2 of 5


Last Updated: 5/10/2018

Incident Number Incident Name         Collection Address        Item                 Item Description                              Collection Date   Collection Time      Storage Address
                                      8555 Sonoma Hwy                                                                                                                     1350 W Grand Ave.,
171010-8558      Adobe                Kenwood, CA 95452         Smart Meter          Smart meter # 1003746174                      10/17/2017        2:00 PM
                                                                                                                                                                          Oakland, CA 94607
                                      8555 Sonoma Hwy           Red Gum              Base & first 1/3 of burned Red Gum                                                   1350 W Grand Ave.,
171010-8558      Adobe                                                                                                             10/21/2017        9:00 AM
                                      Kenwood, CA 95452         Eucalyptus Tree      Eucalyptus tree                                                                      Oakland, CA 94607
                                      4011 Atlas Peak Rd        Valley Oak Tree                                                                                           1350 W Grand Ave.,
171020-8589      Atlas (Location 1)                                                  Valley oak tree stem piece                    11/15/2017        10:30 AM
                                      Napa, CA 94558            Stem Piece                                                                                                Oakland, CA 94607
                                      3683 Atlas Peak Rd        Conductor and        # 6 solid copper conductor & insulator -                                             1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                                                                                                10/21/2017        10:00 AM
                                      Napa, CA 94558            Insulator            road phase                                                                           Oakland, CA 94607
                                                                                     Remainder of #6 copper conductor - center
                                                                Conductor (Copper                                                                                         1350 W Grand Ave.,
171023-8596      Atlas (Location 2)   3683 Atlas Peak Rd                             phase that Cal Fire obtained, pole #          10/21/2017        10:00 AM
                                                                Wire)                                                                                                     Oakland, CA 94607
                                      Napa, CA 94558                                 110290307
                                      3683 Atlas Peak Rd                             Insulator bracket - field phase, pole #                                              1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Insulator Bracket                                                  10/21/2017        10:00 AM
                                      Napa, CA 94558                                 110290307                                                                            Oakland, CA 94607
                                      3683 Atlas Peak Rd                             Insulator bracket - road phase, pole #                                               1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Insulator Bracket                                                  10/21/2017        10:00 AM
                                      Napa, CA 94558                                 110290307                                                                            Oakland, CA 94607
                                      3683 Atlas Peak Rd                             # 6 solid copper conductor - field phase,                                            1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Conductor                                                          10/21/2017        10:00 AM
                                      Napa, CA 94558                                 pole # 110290307                                                                     Oakland, CA 94607
                                      3683 Atlas Peak Rd                                                                                                                  1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Manzanita tree       Manzanita tree and limb                       11/15/2017        11:00 AM
                                      Napa, CA 94558                                                                                                                      Oakland, CA 94607
                                      3683 Atlas Peak Rd                             Black oak tree parts - trunk pieces, limbs,                                          1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Black Oak tree                                                     11/15/2017        11:00 AM
                                      Napa, CA 94558                                 branches                                                                             Oakland, CA 94607
                                      3683 Atlas Peak Rd        Black Oak tree                                                                                            1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                                                  Black oak tree stump                          12/7/2017         9:30 AM
                                      Napa, CA 94558            stump                                                                                                     Oakland, CA 94607
                                      3683 Atlas Peak Rd                                                                                                                  1350 W Grand Ave.,
171023-8596      Atlas (Location 2)                             Smart Meter          Melted smart meter                            12/7/2017         9:30 AM
                                      Napa, CA 94558                                                                                                                      Oakland, CA 94607
                                      13916 Cascade Way                            Four (4) parallel groove connectors (PG's):                                            1350 W Grand Ave.,
171020-8591      Cascade                                        Groove Connectors                                              10/17/2017            About 1:00 PM
                                      Browns Valley, CA 95918                      2-Type 3 PGs and 2-Type 1 PGs                                                          Oakland, CA 94607
                                      13916 Cascade Way         Liquid Transformer                                                                                        1350 W Grand Ave.,
171020-8591      Cascade                                                           2 unblown liquid transformer fuses          10/17/2017            About 1:00 PM
                                      Browns Valley, CA 95918   Fuses                                                                                                     Oakland, CA 94607
                                      13916 Cascade Way                                                                                                                   1350 W Grand Ave.,
171020-8591      Cascade                                        Pole and Cross Arm Dead end transformer pole with cross arm 11/10/2017               9:00 AM - 12:00 PM
                                      Browns Valley, CA 95918                                                                                                             Oakland, CA 94607
                                      13916 Cascade Way                                                                                                                   4525 Hollis St
171020-8591      Cascade                                        Transformer          Transformer                                   11/10/2017        9:00 AM - 12:00 PM
                                      Browns Valley, CA 95918                                                                                                             Emeryville, CA 94608
                                                                                     PG&E electric SmartMeter # 106 399
                                      14034 Cascade Way                                                                                                                   1350 W Grand Ave
171020-8591      Cascade                                        Smart Meter          627/1007531164 (attached to panel cover       4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                                                                                                             Oakland, CA 94607
                                                                                     with locking ring)
                                      14034 Cascade Way                              Customer-owned Pole Section with Street                                              1350 W Grand Ave
171020-8591      Cascade                                        Pole                                                               4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                        Light attached (about 6'-2" long)                                                    Oakland, CA 94607
                                                                                     Customer-owned Pole Section top 3/3,
                                      14034 Cascade Way                                                                                                                   1350 W Grand Ave
171020-8591      Cascade                                        Pole                 with PG&E Service Drop wire attached          4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                                                                                                             Oakland, CA 94607
                                                                                     (approx.. length 5'-11")
                                                                                     Customer-owned Pole Section 1/2 with
                                      14034 Cascade Way                                                                                                                   1350 W Grand Ave
171020-8591      Cascade                                        Pole                 customer panel and ground attached            4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                                                                                                             Oakland, CA 94607
                                                                                     (about 6' long)
                                      14034 Cascade Way                              Customer-owned Pole butt section (about                                              1350 W Grand Ave
171020-8591      Cascade                                        Pole                                                               4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                        7'-1/2" long)                                                                        Oakland, CA 94607
                                      14034 Cascade Way                                                                                                                   1350 W Grand Ave
171020-8591      Cascade                                        Dryer                Dryer (plastic wrapped)                       4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918                                                                                                             Oakland, CA 94607
                                      14034 Cascade Way         Customer             Bag of customer wiring and parts from                                                1350 W Grand Ave
171020-8591      Cascade                                                                                                           4/20/2018         12:00 PM - 2:00 PM
                                      Browns Valley, CA 95918   wiring/Dryer parts   dryer/appliance                                                                      Oakland, CA 94607
                                      3401 Cherokee Rd                                                                                                                    1350 W Grand Ave.,
171010-8557      Cherokee                                       Coil of #4 ASCR      Coil of #4 ASCR                               10/10/2017        About 9:30 AM
                                      Oroville, CA 95965                                                                                                                  Oakland, CA 94607




                                                                                                                                                Produced Natively: PGE-CPUC_00017161
                                      Case 3:14-cr-00175-WHA Document 962-11 Filed 01/10/19 Page 3 of 5


                                  3401 Cherokee Rd                                Approx 25 ft branch from healthy California                                       1350 W Grand Ave.,
171010-8557   Cherokee                                          Tree Branch                                                   11/9/2017    9:00 AM - 11:00 AM
                                  Oroville, CA 95965                              White Oak/Valley Oak tree                                                         Oakland, CA 94607
                                                                                  Tree Branch Base Section where limb
                                                                                                                                                                    1350 W Grand Ave.,
171010-8557   Cherokee            3401 Cherokee Rd              Tree Branch       broke from, about 5'10" long by about 2'2" 11/9/2017     9:00 AM - 11:00 AM
                                                                                                                                                                    Oakland, CA 94607
                                  Oroville, CA 95965                              circumference.
                                  167 Darby Rd                                                                                                                      1350 W Grand Ave.,
171013-8569   La Porte                                          Cross Arm         Sections of burnt and broken cross arm      10/14/2017   About 12:00 PM
                                  Bangor, CA 95914                                                                                                                  Oakland, CA 94607
                                                                                  Sections of broken insulator and whole
                                                                                                                                                                    1350 W Grand Ave.,
171013-8569   La Porte            167 Darby Rd                  Insulator         insulator (one was broken in pieces and     10/14/2017   About 12:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                  Bangor, CA 95914                                one was intact)
                                  167 Darby Rd                                    Coil of power line (burnt on one end, cut                                         1350 W Grand Ave.,
171013-8569   La Porte                                          Conductor                                                     10/14/2017   About 12:00 PM
                                  Bangor, CA 95914                                on other end)                                                                     Oakland, CA 94607
                                  167 Darby Rd                                                                                10/17/17 &   About 12:00 PM on both   1350 W Grand Ave.,
171013-8569   La Porte                                          Pole              Top few feet of burnt pole
                                  Bangor, CA 95914                                                                            10/24/2017   dates                    Oakland, CA 94607
                                                                                  Wood cross-arm (about 4'-2 1/2" in length),
                                                                                  partially burned on one side; found on
                                                                                                                                                                    1350 W Grand Ave.,
171013-8569   La Porte                                          Cross Arm         ground about 10'-4" north by northwest of 2/7/2018       5:15 PM
                                                                                                                                                                    Oakland, CA 94607
                                  167 Darby Rd                                    the subject pole at the site ("High Voltage"
                                  Bangor, CA 95914                                sign facing downward)
                                                                                  6 pieces of Valley Oak tree with the
                                  955 Maacama Lane, Healdsburg, Valley Oak tree                                                                                     1350 W Grand Ave.,
171020-8587   Maacama                                                             following lengths: (#1) 54"; (#2) 62"; (#3) 12/19/2017   12:30 PM
                                  CA 95448                      pieces                                                                                              Oakland, CA 94607
                                                                                  51"; (#4) 90"; (#5) 87"; (#6) 30"
                                                                                  1 piece of cut trunk section of Ponderosa
                                                                                                                                                                    1350 W Grand Ave.,
171011-8563   McCourtney          11253 Orion Way               Tree Trunk        pine (measuring approx 10-22" in diameter 10/13/2017     About 2:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                  Grass Valley, CA 95949                          by 8.5-10" in height)
                                  1210 Nuns Canyon Road, Glen                                                                                                       1350 W Grand Ave.,
171016-8576   Nuns (Location 1)                                 Willow tree       Willow tree and 3 branches                  11/14/2017   10:30 AM
                                  Ellen, CA 95442                                                                                                                   Oakland, CA 94607
                                                                                  Red Alder Tree parts: (#1) base, (#2) trunk
                                                                                  1, (#3) trunk 2, (#4) pole break, (#5) top                                        1350 W Grand Ave.,
171016-8576   Nuns (Location 1)                                 Red Alder Tree                                                11/14/2017   10:30 AM
                                  1210 Nuns Canyon Road, Glen                     above break, (#6-12) top pieces, (A) lower                                        Oakland, CA 94607
                                  Ellen, CA 95442                                 branch, (B - F) branches
                                  1210 Nuns Canyon Rd                             Center phase, South Section, Green,
                                                                                                                                                                    1350 W Grand Ave.,
171031-8576   Nuns (Location 1)   Glen Ellen, CA 95442          Conductor         found between pole with switch number       10/18/2017   3:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                                                                  6459 and a pole just north of that pole
                                  1210 Nuns Canyon Rd                             Center phase, Center Section, Green,
                                                                                                                                                                    1350 W Grand Ave.,
171031-8576   Nuns (Location 1)   Glen Ellen, CA 95442          Conductor         found between pole with switch number       10/18/2017   3:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                                                                  6459 and a pole just north of that pole
                                  1210 Nuns Canyon Rd                             Center phase, North Section, Green, found
                                                                                                                                                                    1350 W Grand Ave.,
171031-8576   Nuns (Location 1)   Glen Ellen, CA 95442          Conductor         between pole with switch number 6459        10/18/2017   3:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                                                                  and a pole just north of that pole
                                  1210 Nuns Canyon Rd                             West phase, South Section, Blue, found
                                                                                                                                                                    1350 W Grand Ave.,
171031-8576   Nuns (Location 1)   Glen Ellen, CA 95442          Conductor         between pole with switch number 6459        10/18/2017   3:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                                                                  and a pole just north of that pole
                                  1210 Nuns Canyon Rd                             West phase, North Section, Blue, found
                                                                                                                                                                    1350 W Grand Ave.,
171031-8576   Nuns (Location 1)   Glen Ellen, CA 95442          Conductor         between pole with switch number 6459        10/18/2017   3:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                                                                  and a pole just north of that pole
                                                                                  Center or West phase, Center Section,
                                  1210 Nuns Canyon Rd                             marked blue and green, found between                                              1350 W Grand Ave,
171031-8576   Nuns (Location 1)                                 Conductor                                                     10/18/2017   3:00 PM
                                  Glen Ellen, CA 95442                            pole with switch number 6459 and a pole                                           Oakland, CA 94607
                                                                                  just north of that pole
                                  1210 Nuns Canyon Rd
                                                                                                                                                                    1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442          Conductor         Conductor - NE of pole with fuse # 15877    10/20/2017   2:00 PM
                                                                                                                                                                    Oakland, CA 94607
                                  (-122.512014, 38.398483)
                                      Case 3:14-cr-00175-WHA Document 962-11 Filed 01/10/19 Page 4 of 5


                                  1210 Nuns Canyon Rd                                                                                                                      1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             Insulator           Insulator from pole with fuse # 15877            10/20/2017   2:00 PM
                                                                                                                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398483)

                                  1210 Nuns Canyon Rd                                                                                                                      1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             Conductor           Conductor - NE of pole with fuse # 15877         10/20/2017   2:00 PM
                                                                                                                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398483)
                                  1210 Nuns Canyon Rd
                                                                                       Conductor (West phase) - north of pole                                              1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             Conductor                                                            11/1/2017    4:30 PM
                                                                                       102036548                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398583)
                                  1210 Nuns Canyon Rd
                                                                                       Conductor (East phase) - north of pole                                              1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             Conductor                                                            11/7/2017    4:30 PM
                                                                                       102036548                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398583)
                                  1210 Nuns Canyon Rd
                                                                                                                                                                           1350 W Grand Ave,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             Insulator           Insulator from pole 102036548                    11/7/2017    4:00 PM
                                                                                                                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398583)
                                  1210 Nuns Canyon Rd
                                                                                                                                                                           1350 W Grand Ave.,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442             AT&T Cable          AT&T cable tags # 02388 and #0253                11/17/2017   6:30 AM
                                                                                                                                                                           Oakland, CA 94607
                                  (-122.512014, 38.398583)
                                  1210 Nuns Canyon Rd
                                  Glen Ellen, CA 95442             Conductor (Copper                                                                                       1350 W Grand Ave.,
171031-8606   Nuns (Location 2)                                                        6 copper wire, red, road side, west              11/21/2017   11:15 AM
                                  (-122.512014, 38.398583)         Wire)                                                                                                   Oakland, CA 94607
                                  1210 Nuns Canyon Rd
                                                                   Conductor (Copper                                                                                       1350 W Grand Ave,
171031-8606   Nuns (Location 2)   Glen Ellen, CA 95442                                 6 copper wire, blue, east field                  11/21/2017   11:15 AM
                                                                   Wire)                                                                                                   Oakland, CA 94607
                                  (-122.512014, 38.398583)
                                  8000 Pythian Road, cutout 1251
                                  off Dunbar 1101, 38.27.377N                                                                                                              1350 W Grand Ave.,
171020-8585   Oakmont                                              Valley Oak Tree     Valley Oak root                                  11/29/2017   2:54 PM
                                  122.34.998W Santa Rosa, CA                                                                                                               Oakland, CA 94607
                                  95409
                                  8000 Pythian Road, cutout 1251
                                  off Dunbar 1101, 38.27.377N                          Douglas Fir bole, trunk parts, root ball,                                           1350 W Grand Ave.,
171020-8585   Oakmont                                              Douglas Fir Tree                                                     11/29/2017   2:54 PM
                                  122.34.998W Santa Rosa, CA                           roots                                                                               Oakland, CA 94607
                                  95409
                                                                                       Multiple parts of live oak tree - base,
                                  1713 Partrick Rd                                                                                                                         1350 W Grand Ave.,
171020-8586   Partrick                                             Live Oak Tree       multiple trunk sections, multiple branches, 11/8/2017         11:02 AM
                                  Napa, CA 94558                                                                                                                           Oakland, CA 94607
                                                                                       branch crown, and top portions
                                  1713 Partrick Rd                                                                                                                         1350 W Grand Ave.,
171020-8586   Partrick                                             Aluminum Scraps     Pieces of melted alumnium molten scraps          11/8/2017    11:00 AM
                                  Napa, CA 94558                                                                                                                           Oakland, CA 94607
                                  26026 Pocket Ranch Road                              Tree pieces 1-6 & 8-11 (Cal Fire retained                                           1350 W Grand Ave.,
171021-8592   Pocket                                               Tree                                                                 11/2/2017    9:00 AM - 6:00 PM
                                  Geyserville, CA 95441                                piece 7)                                                                            Oakland, CA 94607
                                                                                       4 pieces of subject tree branch; 11
                                                                                                                                                                           1350 W Grand Ave.,
171009-8554   Point               22894 Hwy 26, West Point      Tree branches          branches potentially from subject tree           2/23/2018    10:30 AM - 12:30 PM
                                                                                                                                                                           Oakland, CA 94607
                                  (Calaveras)                                          branch
                                  13700 Powerhouse Road, Potter                        Tree pieces removed from tree, labeled 1,                                           1350 W Grand Ave
171009-8553   Potter                                            Tree Pieces                                                             2/27/2018    3:00 PM
                                  Valley, 95469                                        5, 6, 7, 8, 9, 10, 21, 22                                                           Oakland, CA 94607
                                                                                       Tree pieces removed from ground,
171009-8553   Potter              13801 N. Busch Road, Potter      Tree Pieces         labeled: 2, 3, 4a, 4b, 4c, 11, 12, 13, 14, 15,   2/27/2018    3:00 PM               1350 W Grand Ave
                                  Valley 95469                                         16, 17, 18, 19 and 20                                                               Oakland, CA 94607
                                  Off Hwy 20 and Sulphur Bank
                                                                                                                                                                           1350 W Grand Ave.,
171011-8562   Sulphur             Road                             Pole                Bottom of pole                                   10/12/2017   11:30 AM
                                                                                                                                                                           Oakland, CA 94607
                                  Clearlake, CA 95422
                                  Off Hwy 20 and Sulphur Bank
                                                                                                                                                                           1350 W Grand Ave.,
171011-8562   Sulphur             Road                             Conductor           Both ends of conductors                          10/12/2017   11:30 AM
                                                                                                                                                                           Oakland, CA 94607
                                  Clearlake, CA 95422
                            Case 3:14-cr-00175-WHA Document 962-11 Filed 01/10/19 Page 5 of 5


                        Off Hwy 20 and Sulphur Bank
                                                                                                                                                1350 W Grand Ave.,
171011-8562   Sulphur   Road                            Pole and Cross arm Pole top with cross arm                      10/12/2017   11:30 AM
                                                                                                                                                Oakland, CA 94607
                        Clearlake, CA 95422
                        Off Hwy 20 and Sulphur Bank
                                                                                                                                                1350 W Grand Ave.,
171011-8562   Sulphur   Road                            Pole and Cross arm Middle of pole with cross arm                10/12/2017   11:30 AM
                                                                                                                                                Oakland, CA 94607
                        Clearlake, CA 95422
                        Off Hwy 20 and Sulphur Bank
                                                                                                                                                1350 W Grand Ave.,
171011-8562   Sulphur   Road                            Pole                Mid top of pole                             10/12/2017   11:30 AM
                                                                                                                                                Oakland, CA 94607
                        Clearlake, CA 95422

                                                        Conductor (copper                                                                       1350 W Grand Ave.,
                                                                            Stranded copper wire - fitting on one end   2/7/2018     5:15 PM
                        1128 Bennett Lane, Calistoga    wire)                                                                                   Oakland, CA 94607
171026-8601   Tubbs     CA 94515
                        1128 Bennett Lane, Calistoga    Conductor (Copper   Shorter section of same copper wire, no                             1350 W Grand Ave.,
                                                                                                                        2/7/2018     5:15 PM
171026-8601   Tubbs     CA 94515                        Wire)               fitting                                                             Oakland, CA 94607
                        1128 Bennett Lane, Calistoga                                                                                            1350 W Grand Ave.,
                                                        Paper casing        Paper casing, 2 inches                      2/7/2018     5:15 PM
171026-8601   Tubbs     CA 94515                                                                                                                Oakland, CA 94607
                        1128 Bennett Lane, Calistoga                        Paper casing with threaded fitting on one                           1350 W Grand Ave.,
                                                        Paper casing                                                    2/7/2018     5:15 PM
171026-8601   Tubbs     CA 94515                                            end, approx. 3 inches                                               Oakland, CA 94607
                        1128 Bennett Lane, Calistoga                        Paper casing with threaded fitting on one                           1350 W Grand Ave.,
                                                        paper casing                                                    2/7/2018     5:15 PM
171026-8601   Tubbs     CA 94515                                            end, approx. 6 inches                                               Oakland, CA 94607
                        1128 Bennett Lane, Calistoga                                                                                            1350 W Grand Ave.,
                                                        paper casing        Paper casing, 5 inches                      2/7/2018     5:15 PM
171026-8601   Tubbs     CA 94515                                                                                                                Oakland, CA 94607
                                                                            burnt customer-owned power/service pole
                                                                                                                                                1350 W Grand Ave.,
                        1128 Bennett Lane, Calistoga    Pole                top approx. 7.5' long, partially charred     2/9/2018    10:30 AM
                                                                                                                                                Oakland, CA 94607
171026-8601   Tubbs     CA 94515                                            (dark color all over)
                                                                            burnt customer-owned power/service pole
                                                                                                                                                1350 W Grand Ave.,
                        1128 Bennett Lane, Calistoga    Pole                bottom approx. 17.5' long, partially charred 2/9/2018    10:30 AM
                                                                                                                                                Oakland, CA 94607
171026-8601   Tubbs     CA 94515                                            (dark color all over)
                        1151 Bennett Lane, Calistoga,                                                                                           1350 W Grand Ave.,
                                                        Pole                                                            3/8/2018     1:00 AM
171026-8601   Tubbs     CA 94515                                            45' wood pole, cut into three pieces                                Oakland, CA 94607
                        1200 Bennett Lane, Calistoga,                                                                                           1350 W Grand Ave
              Tubbs                                     Smart Meter         Smart meter #1010346366                     4/23/2018    11:00 AM
171026-8601             CA                                                                                                                      Oakland, CA 94607
                        1128 Bennett Lane, Calistoga,                                                                                           1350 W Grand Ave
              Tubbs                                     Conductor           Conductor                                   4/23/2018    2:20 PM
171026-8601             CA 94515                                                                                                                Oakland, CA 94607
                        1128 Bennett Lane, Calistoga,                                                                                           1350 W Grand Ave
              Tubbs                                     Tree Piece          Piece of a tree                             4/23/2018    2:20 PM
171026-8601             CA 94515                                                                                                                Oakland, CA 94607
